DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 14, 2020.   Applicant’s arguments have been considered.

Priority:  08/03/2015
Status of Claims:  Claims 1 – 13 are pending.  Claims 1 – 5 and 10 – 12 have been AMENDED.
Status of Office Action:  FINAL

Specification Objections 
The proposed Amendments to the Specification are object to, based upon interpretation as being a material change, as opposed to merely clarifying terminology.  For example, proposed amended paragraph 178 adjusts language from consolidating provider credits from “purchase transaction payments less the merchant credit offer transaction payments” to reflect consolidating provider credits for “payable purchase transaction fee amounts less the payable merchant credit offer transaction amounts.”  The Examiner notes that while terminology of “fee” appears in the specification some three dozen times, terminology of “fee” is presented specific to a “parking fee” some two dozen times.  Additionally, the Examiner considers a “parking fee” to be quite distinct from a provider “purchase transaction fee”.  In not entering the Amendments to the Specification, the Examiner remains receptive to discussion regarding the proposed amendments to the specification and potential impacts upon the priority date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 1 recites in-part limitations of: consolidating user debits… over a first transaction period of time; consolidating merchant debits… over a second transaction period of time; consolidating provider credits over a third period of time; and reducing to one payment a payment processing cost of all purchase transactions… the one payment being lower than a total cost of processing each of the purchase transaction separately.  It remains unclear as to the timing of any single payment (i.e., as one payment) relative to three described periods of time, and establishment of any timing for a single payment, if multiple payments occur over the three distinct time periods, and the mechanics of any such payment(s).  Additionally, it remains unclear as to one payment being lower than a total cost of processing each of the purchase transactions separately.  For example, it remains unclear if the one payment represents anything other than a pure “netting” of costs, the mechanics of how the payment represents something being other than a total cost and what is reflected in the total cost.  Moreover, the “one payment being lower than a total cost of processing” appears unclear as to comparison between a total cost and processing cost, the mechanics of processing costs, and any metrics of relative processing costs.  Accordingly, terminology of consolidating user debits… over a first transaction period of time; consolidating merchant debits… over a second transaction period of time; consolidating provider credits over a third period of time; and reducing to one payment a payment processing cost of all purchase 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for transaction payment processing that processes debit and credit transactions among multiple account holder entities and accounts including a user account, a provider account and a merchant account, establishing communication links, a first link to a user conveying user account information and information relating to a purchase transaction, a second link to a merchant conveying merchant credit offer transaction amounts available to the user, third communication links associated with provider accounts, consolidate  user debits and credits over a period of time, apply a final user debit amount, consolidate merchant debits over a period of time, consolidate provider credits and amounts over a period of time attributed to a provider account, and reducing to one payment a payment processing cost of all purchase transactions attributed to the user account.  The limitations of transaction 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a platform server, communication devices, and a processing system to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 33, 41, 46, 49, 104, 133, 171, 186 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.

Independent method Claim 12 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 12 is substantially similar to system Claim 1. 
Claim 13, dependent from Claim 12, does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 13 also does not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with transaction payment processing, processing debit and credit transactions among accounts, establishing communications, conveying, relating, associating, consolidating, attributing, and reducing to one payment a payment processing cost of all purchase transactions attributed to the user account is not an inventive concept.
Therefore, Claims 1 – 13 are rejected under 35 U.S.C. 101.  Claims 1 – 13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed October 14, 2020, have been fully considered and found not persuasive, in-part.
The Amendments to the claims have been entered.  The Amendments to the Specification are subject to objection, and have not presently been entered.
Applicant has amended independent Claims 1 and 12 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, transaction payment processing, processing debit and credit transactions among accounts, and consolidating purchase transactions remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s reference to Example 21 of Patent Subject Matter Eligibility Guidance, and suggestion asserting an improvement to the operability of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed tech ology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.   
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 12, along with claims dependent from Claims 1 and 12, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality 
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 13 has been made.
7.	Applicant’s arguments regarding the amended claims and eligibility under 35 U.S.C. 103, are persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
deGrove et al., U.S.2007/0061260 identifies multiparty accounts receivable and accounts payable, subject to netting; Lichterman et al., U.S. 2013/0204728 identifies a multiparty payment system subject to merchant and purchasing party fees; Halsey et al., U.S. 2012/0047007 identifies charge fees to customers subject to discounts and offers; Mohsenzadeh, U.S. 8,583,549 identifies payment transactions subject to costs and fees; Cataline et al., U.S. 7,587,363 identifies transaction funding subject to optimization; Maritzen et al., U.S. 5,987,429 identifies transactions subject to fee rules; and Averyt et al., U.S. 2006/0074799 identifies payment processing through a virtual terminal.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        April 15, 2021